227 S.W.3d 670 (2007)
Michael SCOTT, Appellant,
v.
The STATE of Texas.
No. PD-0862-05.
Court of Criminal Appeals of Texas.
June 6, 2007.
*671 Ariel Payan, Austin, for Appellant.
Carl Bryan Case, Jr., Asst. D.A., Matthew Paul, State's Attorney, Austin, for State.

OPINION
PRICE, J., delivered the opinion of the Court, in which WOMACK, JOHNSON, HOLCOMB and COCHRAN, J.J., joined.
The appellant, Michael Scott, was convicted of the offense of murder in the *672 course of a robbery or burglary, a capital offense, for his involvement in the so-called "Yogurt Shop Murders" that occurred in Austin in December of 1991. In a prior, separate trial, his co-defendant, Robert Springsteen, was also convicted of capital murder for this offense, and sentenced to death. After the United States Supreme Court declared that the execution of juvenile offenders violates the Eighth Amendment, in Roper v. Simmons,[1] the Governor commuted Springsteen's death sentence to a term of life in prison. The jury in the appellant's case, however, answered the first special issue in such a way that the trial court was obliged to sentence him in the first instance to life imprisonment.[2] Accordingly, the appellant prosecuted his appeal in the Third Court of Appeals.
Among the issues that the appellant raised on appeal was the claim that the trial court erred to admit evidence of the content of Springsteen's statement to the police over the appellant's objection that this violated his rights under the Confrontation Clause of the Sixth Amendment. In a published opinion, the court of appeals acknowledged that the trial court erred, under Crawford v. Washington,[3] to admit the content of the statement into evidence during the appellant's trial, but held the error to be harmless under the constitutional-harm analysis embodied in Rule 44.2(a) of the Texas Rules of Appellate Procedure.[4] We refused the State's petition for discretionary review, which challenged the holding of the court of appeals that constitutional error occurred. But we granted the appellant's petition for discretionary review in which he challenges the court of appeals's determination that the constitutional error was harmless beyond a reasonable doubt.[5]
Since granting the appellant's petition for discretionary review, we have resolved Springsteen's direct appeal.[6] In an unpublished opinion, we reversed Springsteen's conviction and remanded his cause for a new trial, holding that his trial court erred under Crawford to admit excerpts of the appellant's statement to police into evidence against him, expressly finding that this error was not harmless beyond a reasonable doubt.[7] Our holding in Springsteen's appeal does not, of course, mandate that we reverse the judgment of the court of appeals in the appellant's case. Nevertheless, on the particular facts of the appellant's *673 case, as developed at his separate trial, we hold that the court of appeals did err to find the constitutional error to be harmless, and we therefore reverse the lower court's judgment and remand the cause for a new trial.

THE FACTS AND PROCEDURAL POSTURE

The Undisputed Facts[8]
At 11:47 p.m. on the night of Friday, December 6, 1991, firefighters were called to the "I Can't Believe It's Yogurt" shop (hereinafter, "yogurt shop") in north Austin. In the back of the burning establishment they found the nude bodies of four teenage girls: seventeen-year-old Eliza Thomas and Jennifer Harbison, who both worked at the yogurt shop; fifteen-year-old Sarah Harbison, Jennifer's sister; and Sarah's thirteen-year-old friend, Amy Ayers. The .22 caliber wound to the top of Amy's head was not fatal, but she had been shot a second time in the back of the head with a .380 caliber weapon, which killed her.[9] The other three were shot fatally in the back of the head with a .22 caliber weapon. Amy's body was located apart from the other three, on her stomach. A knotted t-shirt was found beneath her. She had a bruise on the inside of her lip which was consistent with a blow or a fall. Eliza's body had been "stacked" on top of Sarah's, and Jennifer's body was discovered nearby, under circumstances suggesting she may also have been "stacked" upon the other two but had somehow rolled off during the fire. All four bodies were burned to varying degrees. Amy and Jennifer had ligatures around their necks, and Jennifer's hands were found behind her back, as if she had been bound, though no binding was discovered. Eliza's hands were tied behind her back with a bra, and Sarah's were similarly bound with a pair of panties. Both Eliza and Sarah had been gagged.[10] There was evidence that Sarah had been sexually assaulted, and a metal scoop lay on the floor between her legs.[11]
The front door of the yogurt shop was locked, with a single key in the door on the inside. The girls had obviously been in the middle of their closing-up routine when the killings occurred. The firefighters discovered that the back door, which ordinarily remained closed and locked throughout the evening shift, had been left "cracked open," apparently by the assailants. Although all four .22 caliber bullets, and a .380 caliber bullet and shell casing, were recovered, the police were never able to match them forensically to any particular weapon. An office in the back of the store remained locked and was never entered during the offense. The revenue from the *674 day shift had already been "dropped" into a "slot" in the floor safe that was located in the locked office, but not the revenue from the night shift. Some $540 was estimated to be missing from the night shift's business.
Despite an extensive investigative effort, the crime went unsolved until, in September of 1999, a task force that had been organized the year before to review the cold case decided to re-interview the appellant, and after days of interrogation, obtained an inculpatory written statement. Because there was no forensic evidence tying the appellant to the offense, the State's case depended critically upon convincing the jury that his confession was reliable, and over the course of a six-week guilt phase of trial, the defense team devoted the bulk of its cross-examination and case-in-chief evidence to challenging that reliability.

The Appellant's Statement
Eight days after the murders, on December 14, 1991, police had arrested sixteen-year-old Maurice Pierce at Northcross Mall, close to the yogurt shop, for possession of a .22 caliber pistol, along with Pierce's companion, fifteen-year-old Forrest Welborn. Police questioned the two about the yogurt shop killings, and the next day they independently questioned the appellant, and his roommate, Springsteen, as well. All denied any involvement in the murders, and later forensic testing failed to establish the pistol as the murder weapon. In 1998, police launched a review of the cold case, and the Pierce "tip" was re-examined. On September 9, 1999, detectives arranged to question the appellant with respect to his knowledge of Pierce's whereabouts on the night of the murders. Shortly into the interview they began to suspect that the appellant was withholding information. Over the course of the next six days, the appellant voluntarily submitted to lengthy interrogations by three different detectives, in various combinations, culminating in a written statement he gave to yet a fourth detective on September 14th, essentially summarizing the information that police had elicited from him during those interrogations. The police recorded these various interrogations, and eighteen hours of video and audio recordings were played for the jury during trial.
The appellant's written statement was introduced through the State's first witness and read aloud to the jury. As it appears in the reporter's record, it reads in pertinent part:
On December 6, 1991, I was with my friends Maurice, Rob Springsteen, and Forrest. * * *
We were at Northcross Mall sitting at a round table at the food court. Maurice brought up that he needed to get some money. I don't remember the specifics about what was discussed, but I do know that this is what broughtwhat brought what [sic] all this to be.
Maurice and Rob talked * * * about robbing a place. They said this would be the easiest way to get some money. * * *
* * * I don't remember exactly what time it was, but it was still daylight. We were all at the table when Maurice said we needed to go and look around. I believed him to mean he wanted to find a place to rob.
When we left, Maurice was driving his dad's gray Ford LTD. Rob was sitting in the right front seat. I sat back behind the driver. Forrest was in the back seat with me. We drove around and looked at the businesses around the Northcross area. We drove up to the strip mall where the I Can't Believe It's Yogurt shop was at. We looked at the businesses that were at the mall. Maurice *675 was the one that said something like "lets go inside and take a look at the yogurt shop."
Maurice went in and bought a yogurt swirl, chocolate and vanilla. I followed Rob inside. I sat down, and Rob came over and said something to me and we got up and made it look like we were going to the restroom.
Maurice was up at the counter talking to at least one of the girls. I remember that he was talking to the dark-haired girl. Maurice was supposed to distract them. Rob and I walked out the back and walked around to the front of the building. When we got around to the front, Maurice was already in the car eating his yogurt.
We drove back to the mall and we sat at the same table. * * * We were just talking, not about what was fixing to happen.
* * *
I walked around the mall with Rob. We ran into Maurice again when we were walking around. Maurice told us that it was time to go. We got back into his car. Maurice was driving. I was in the back seat, and Rob and Forrest were in the car with us. We drove around the neighborhood more. I think we were looking for a route to take and there was talk about how often the cops drove around and if there was a general route they drove around in.
I know it was dark when we left Northcross Mall. Most of the businesses were closed when we got over to the yogurt shop. We drove across the parking lot and drove through the alley behind the stores. We wanted to see if there was any vehicles parked in the back, or if there were any people back there. I believe we even wanted to see if the back double doors were still slightly open.
We drove back through the parking lot and then back to the rear of the store. I remember the building was on the driver's side, the left side of the car. We stopped just past the double doors, not more that 50 feet past the doors. Maurice told Forrest that the only thing that he had to do was honk the horn if anyone was coming.
Maurice pulled out his gun. I believe that he had it in between the seat. I know Rob had a gun because he looked at it before we went inside to make sure it was loaded. Before we went in Maurice told me to make sure that I brought the can of Zippo lighter fluid. It was the bigger metal can. * * * I believe Maurice wanted to use it to cover our tracks.
We went into the back door. Maurice went in first, then Rob, and then I followed them. One of the girls said something like, hey, you, what are you doing? You don't belong in here. This girl was wearing a T-shirt I believe that had the name "I Can't Believe it's Yogurt" on it.
I believe that she was working in the back room when we entered the back. Rob told me to stop and stay right there and not let anyone out the back. We were all surprised because we expected to find only two girls inside the store and there were two other girls up at the front in the dining room area sitting down. I could see the commotion going on up front. I remember Maurice told me to check the front door to make sure it was locked. He also told me to check to see if there was anyone out front that could see us.
I checked the door and it was locked. There was one key in the lock. The door was locked. I looked outside to make sure no one was looking in. As this went along I got more and more scared. I heard the cash register open. *676 I heard the drawer being lifted and slammed back. I saw Maurice at the cash register and I saw him put something in his pocket. I thought to myself that he had just put money in his pocket.
All the girls were in the back with Rob. I looked out to check the front again. I heard Maurice say something like "Where in the fuck is the rest of the money?" I heard the girls crying and one of the girls said "That's all there is. It's already been dropped and you can't get to it."
I heard Rob say, "Come help me with this." I went back there and he wanted help tying them up. When I went back there I saw that all four girls were naked. I believe this is the way that it was because I don't remember pulling their clothes off. I went to the pile of clothes and picked up some clothes to use to tie them up. I remember a T-shirt and a bra that we used to tie them up.
The girls were crying and whimpering. They were begging for us not to kill them. They said they didn't want to die. I got a paper towel and put it inside one of the girls' mouth. I remember that my finger pushed through the towel when I was trying to stuff it in her mouth. This may not have worked so I may have had to use something else to stuff in her mouth. It was white like terry cloth. The girls were on their knees. I don't believe they were standing up because I was looking down at them.
Rob told me to check the front. I went up front and remember what sounded like one of the girls trying to scream. Maurice was screaming saying "Where the fuck is the rest of the money?" I heard a bang, a crack. It sounded like a gun going off. I checked the lock one last time and turned around to see what happened. One of the girls was already dead. I think Maurice shot that one. After the shot, Maurice said again "Where in the fuck is the rest of the money?" And there was a second shot.
I went to the back and saw Rob, and he had one of the dark-haired girls on her hands and knees and he's raping her, raping her hard. I told Rob that this wasn't right. That's not what he came here for. Rob stood up, and I don't know if he finished. I did not see his dick.
I know that Maurice was not back there with Rob. Maurice had gone into an office and he had one of the girls with him. He was squatting down and I think she was trying to open a safe or something. Rob told me to do one of the girls. I believe it was the one that he had just did.
He told me not to be a pussy and told me if I didn't, then I was next. We laid the girl on the floor and I got on top of her. I tried to do her from the front. I looked at her. I didn't want to look at her face. She had a piece of white terry cloth towel on her mouth. I looked away because I didn't want to see her. I couldn't get it up because I knew * * * that what I was doing was wrong. I sort of faked it to make Rob think I did her. I got up and remember either Maurice or Rob telling me to finish her.
I remember grabbing the revolver from Maurice. He told me to finish her. The girl was still on the floor and I pointed the gun at her and tried to shoot it first but couldn't. Maurice told me to do it or I would be next. I pointed the gun again at the girl and fired once into her head. I remember Rob pushed me toward Maurice. Maurice was in the other room with the other girl. I don't *677 remember seeing a safe, but I don't remember what she was doing down on the floor.
I remember looking in the doorway and the gun is still in my hand. Maurice asked Rob if I did it, and Rob said "Yea, he finished her." Maurice tole me, you are in this neck-deep already. I saw the side profile of this girl. She had like a white shirt on. I think she had dark hair. Rob was standing right there and he had the small semiautomatic gun.
Rob told me not to be a puss. I think I shot her in the head. I've been not wanting to remember this. I know I have told you had [sic] something different, but I did her too because Maurice and Rob were pressuring me. I dropped the revolver. Maurice was mad at me. He asked me where the lighter fluid was and I had thought I had left it in the car. He told me to go out to the car and get it.
I looked at Forrest and then I looked at the floorboard and picked up the lighter fluid. Forrest did not say a word. I went back inside. Rob told me to burn the place. I saw the girls laying there and I pulled one of the girls on top of the other. Rob was watching me as I gathered up napkins, cups, and paper towels and piled them on top of the three girls. I sprayed Zippo fluid on top of girls. I emptied the can of lighter fluid. I had a Zippo lighter with me and I lit the fire. I heard a whoosh sound of the accelerant when it caught fire.
I don't remember what I did with the can. I could have threw it on the pile of stuff in the back of the store. I remembered that my only thought was to get out. I went outside and remembered that Forest was not in the car anymore. I had taken a knife from inside the shop. I believe I got it off the counter. It was a nice knife. I told you all before that I had taken a set of keys, but it was a knife. I remember now that it was a knife.
Rob and I were already back in the car when Maurice got there. I asked Maurice where Forrest was. He said that he must have took off. * * * I think we were in there about 20 to 25 minutes. I'm not sure. We were in the car, and on the way out we saw Forrest. He was in the parking lot somewhere, and we picked him up.
I remember driving, but I don't remember what direction we went. We stopped at some bridge. It was about 10 to 15 minutes away from the shop. I got out and threw up over the railing of the bridge. I took the knife and threw it over the rail also. I made sure it was gone. I remember trees and I don't remember seeing any water. I got back into the car. I don't know what happened next. I remember being back at the apartment.
* * * The gun that Maurice had was a black .22 caliber revolver, small. I think it had wood grips. The gun that Rob had was a small semiautomatic pistol. It had a clip. I think it was a .38. Some of the writing on the gun was scratched off.
Rob and I split up from Maurice and Forrest. Rob and I spent some time at the apartment.
I remember on the weekend that I got into a yellow or gold jeep to see Mary. Mary is a girl I met at music camp who lives in Helotes, which is near San Antonio.
Maurice was driving and I think Forrest was with us. Rob and I rode with them to San Antonio. We stayed there maybe an hour. I got a hold of a newspaper, and I remember reading about the fire and the yogurt shop murders. I *678 read it out loud to everybody. We drove back to Austin.
The balance of the State's evidence was devoted to convincing the jury that this written confession was sufficiently reliable, because corroborated by other evidence, to justify a guilty verdict.

The Remainder of the Evidence
Eliza's mother testified that she was in the yogurt shop sometime between 8:30 and 10:00 p.m. on the night of the murders. During that time, two teenage boys came into the shop, and one of the boys asked for the location of the bathroom. A second witness, Lucella Jones, saw two teenage boys in the yogurt shop at approximately 8:15 p.m. Yet a third witness, Dearl Croft, observed a "young man" in the yogurt shop at about 10:00 p.m. who asked be allowed to go to the back of the shop to use the restroom. None of these witnesses specifically identified the appellant as among the teenage boys they had seen.[12] Although this testimony tended to corroborate the appellant's written statement that he had gone to the yogurt shop earlier in the evening of December 6th, it conflicts with his claim that it was "still daylight" at that time. Chandra Morgan, a friend of Pierce's, accompanied Pierce, Welborn, and two other boys she did not know (but one of whom she identified in court as the appellant) to the yogurt shop at approximately 10:00 p.m. But according to her testimony, the two boys she did not know (including the appellant) left the shop through the front door, not through the back door as the appellant's written statement indicates. Later that night (presumably after the offense), Morgan ran into the boys again. At this time she saw that one of the two boys she did not knowshe thought it had been the appellant, but she was uncertainhad the butt of a gun sticking out of his waistband.[13]
The first arson investigator to analyze the scene, from the Austin Fire Department, concluded that the fire started on a shelf along a wall in the back room where the bodies were found. After the appellant's confession in 1999, however, the State sought a second opinion from a fire expert from the Bureau of Alcohol, Tobacco and Firearms. This second expert, who never viewed the scene itself, concluded that the fire had actually originated on styrofoam cups and paper products placed on top of the three stacked bodies in the center of the room, just as the appellant asserted in his written statement. After reviewing the ATF agent's report and the crime scene photographs, the local arson investigator changed his opinion to concur with the ATF agent's conclusion about the origin of the fire. Investigators found neither any trace of an accelerant nor a can of lighter fluid at the scene. Nevertheless, they did not rule out that an accelerant had been used. For its part, the defense presented a crime-scene analyst with substantial experience reconstructing crime scenes involving fire. He testified that in his opinion, had an accelerant been used, some trace of it should have been found. Moreover, in his estimation, the fire began somewhere on the floor, located within an area that was away from the center of the room in which the bodies had been stacked.[14]
*679 Throughout trial there was a controversy with respect to the kind of locking mechanism on the back doors. The manager of the yogurt shop testified on direct examination that she was "certain" the back doors were locked with a "thumb latch" on the inside, and could be unlocked on the outside only with a key. She personally kept a key to those doors, but could not "recall if anybody else did." On cross-examination it was shown that in 1998 she had been unable to remember the kind of locking mechanism that was on the back door, and that she decided it had been a thumb latch only after she viewed a photograph of the lock after it had been changed sometime after the fire. On re-direct she revised her testimony to say that to the best of her recall, the back doors had had a "thumb latch" mechanism. A shift manager similarly testified that she had thought that the back doors had what she called a "twist lock," and could not recall ever having to get a key to open them from the inside, but on cross-examination she had to admit that she was not certain. The defense strove to convince the jury, primarily from photographs of the crime scene that were apparently dimly lit and indistinct, that there was, in fact, no thumb latch mechanism, and that, at the time of the offense the back doors could be opened, even from the inside, only with a key. In the view of the defense, this evidence tends to contradict that portion of the appellant's written statement in which he admitted that he had first exited, and then later re-entered, the yogurt shop via the back doors.[15]
Sarah Adair, a friend of the appellant who also knew Pierce, Welborn, and Springsteen, was questioned by police about the yogurt shop murders sometime in December of 1991. The police had questioned her about other of her friends, but afterwards the appellant approached her to find out whether the police had asked her about him. The appellant also wanted to know whether the police had inquired about someone who had been arrested at the mall with a .22 caliber pistol (presumably Pierce). The appellant was unusually persistent in his inquiries. Afterwards, the appellant talked to Adair's older sister, Amanda Statham. When Statham asked the appellant why the police had talked to him, "he told [her] that he hadthat he had done it." Afterwards the appellant "[t]ried to laugh it off." Although the appellant's comment upset Statham, when she told her mother about it, her mother did not take it seriously, and would not let Statham report it to the police. On an earlier occasion Statham had overheard the appellant tell Welborn "to keep his fucking mouth shut."
After the appellant was arrested, and as he was being booked into jail, a booking officer routinely asked him whether he had ever contemplated suicide. When the appellant answered that he had, the officer asked him when. The appellant replied that on December 6, 1991, he had thought about shooting himself.
*680 The defense presented evidence to suggest that many of the particulars from the appellant's written statement was information that was publicly known, either from press releases and newspaper articles or by word of mouth, perhaps originating from the numerous police officers and fire-fighters who had responded to the crime scene. For example, it had been reported back to the police from various outside sources that the perpetrators had entered through the back door, that one of the girls was shot twice while the others were shot only once, that one of the three girls had been separated from the others and shot with a different gun, and that the other three bodies were found with their hands tied behind their backs and had been "stacked in one pile." The most closely guarded "hold-back" detail that the police had apparently preserved, however, was the fact that the second weapon that had been used to kill Amy was a .380 caliber. Except for Springsteen's statement, this one crucial "hold-back" fact was apparently never reported back to the police.[16] In the months after the offense occurred, the police obtained at least two statements from individuals who, both parties now agree, had falsely confessed. The defense argued that, like the appellant's statement, these false confessions contained both accurate and inaccurate details. Like the appellant, one of these false confessors asserted that a .38 caliber weapon had been used. Moreover, a group of teenagers in the community, known informally as the "People in Black" (for the dark, "Goth" clothing they wore), was circulating rumors containing both accurate and inaccurate details about the offense. Appellant was acquainted with some of the members of this clique. The parties asked the jury to draw competing inferences from this fact. The defense argued that the appellant obtained the information he gave to the police during his interrogation from the clique; the State argued that members of the clique were merely disseminating information they obtained from the appellant.

The Appellant's Interrogation
On September 9, 1999, the appellant was questioned by the police for approximately twelve hours, between nine o'clock in the morning and ten-thirty that night. The interview was interspersed with frequent smoking breaks, and one prolonged interruption while the detectives took the appellant out to the former site of the yogurt shop. At first, and for several hours, the appellant denied any involvement in the murders. Eventually he claimed that, on the drive to San Antonio in the SUV, Pierce had asserted that he knew who had *681 committed the yogurt shop murders. When the appellant could not tell his interrogators precisely what Pierce had said, they insisted that he did remember, and described for him a process they called "revivification," whereby the mind is like a VCR in which memory is stored, "and you have the ability to bring that stuff back if you think about it hard enough and you clear your head of all this other stuff."[17]
A turning point came when, after the detectives repeatedly urged the appellant to "visualize,"[18] they suddenly asked him whose idea it had been to rob the yogurt shop. The following colloquy ensued:
Scott: Huh?
[First Detective]: Whose idea was it to go there?
Scott: Idea?
[First Detective]: Here we go again. Getting into that non-responsive mode of yours. How long do you think you can keep that up?
Scott: Wait a minute.
[First Detective]: You need some time to think real hard, buddy. Because the next phase . . .
Scott: Yeah.
[First Detective]: . . . is coming really quick. Real quick. And your opportunities are slowly diminishing. But you realize that, don't you?
[Second Detective]: Whose idea was it?
Scott: Maurice's.
[Second Detective]: Right.
At this point in the process, the appellant admitted knowledge of the murders, but persisted in claiming he could not remember details.
At first he insisted he had not gone into the yogurt shop himself, and that Pierce and Springsteen had gone in through the front door. Asked whether they had carried guns, the appellant initially asserted that he could not remember, but that Pierce might have. He eventually described Pierce's gun as a .38 caliber revolver. When the detectives asked him if a second gun had been used, the appellant first could not remember whether Springsteen had had a gun. Later he said that he had seen the handle of a pistol in Springsteen's waistband. He volunteered that it had had a wood or "wood facsimile" handle, but when they inquired whether he knew what an automatic looked like, he suddenly changed his story and claimed it had been, in fact, an automatic.[19] He could not tell them the caliber of this second gun, and soon after stated that he was not really positive Springsteen had had a gun at all.[20]
When one of the detectives asked whether they had "cased" the yogurt shop, the appellant acknowledged that they had. First he said they had noticed that the *682 back door of the yogurt shop had been "propped open," but he later abandoned this assertion.[21] The appellant continued to insist he had not gone in, even though the detectives accused him of "minimizing" his involvement, to his eventual detriment.[22] He even alluded at one point to the fact that "we" came back out of the shop and drove off, but immediately insisted he had misspoken. When the appellant offered no additional details, the detectives threatened to "just take him to the Grand Jury andhe don't want to talk about it no more." The appellant broke down crying, but insisted, "I can't remember." The following soon occurred:
Scott: . . . I  . . . I don't remember going inside the
[Detective]: Michael, Michael.
Scott: Are you telling me I went inside?
[Detective]: I know you went inside. Let's finish this today. You went inside there with Maurice and Robert. And you know you did. You've been doing great up until now. These things are coming back. But you know you went inside there with them.
* * *
Scott: I don't remember going inside.
[Detective]: Come on, Michael. You went inside. Earlier you said, "We ran back out to the car." Meaning you, Maurice, and Robert. You said, "we." Well, "we" did. Michael, you went with them inside that store.
Scott: Okay.
The detectives falsely assured the appellant that they knew "all about" "those two guns." They told him that they did not believe he had shot the girls. The appellant asked, "Look, can I tell you all what I keep seeing in my head? * * * I keep seeing these girls get shot." He followed this almost immediately with the disclaimer: "I don't know if this is real or not or if this is," at which point one of the detectives interrupted him to assure him, "Michael, it's real." Even as the appellant began to describe events inside the yogurt shop, he continued periodically to claim, e.g., "I don't honestly remember going in the building."
According to the appellant's initial version of these events, when they first entered the yogurt shop, one of the girls (he could not say which but remembered that she was wearing a uniform) screamed and ran toward the front. Springsteen grabbed her and "spun her around."[23] Pierce then brought all four of the girls to the cash register and demanded to know "where the rest of the money was." Without prompting, the appellant informed the detectives that one of the girls told Pierce, "There isn't anymore. They've already made their drop." Pierce then shot two of the girls there behind the counter.[24] The *683 detectives immediately began to inquire, "Did they do anything else to these girls?" They assured the appellant that they already knew what had happened to the girls and "[w]hat they were wearing[.]" The appellant could not remember.
After a break, the appellant remembered the girls had been tied up, but could not remember with what. He thought they were wearing their uniforms when they were tied up. The detectives immediately accused him of "starting to go off in this other tangent and bullshit with us again." The appellant replied, "I can't even remember going inside the place, guys. I don't remember walking through the doors." Pressed, the appellant first said that the girls had been tied with an extension cord. Then he said it was a napkin, or "something white." Finally he told the detectives:
Scott: A T-shirt. And I want to say electrical cord.
[Detective]: No. Think harder. A T-shirt and something else.
Scott: Um
[Detective]: I'm not going to tell you. Because you know. I want to hear it from you.
Scott: I . . . I'm trying to remember, guys.
[Detective]: Something else.
Scott: It was a T-shirt and something else.
[Detective] And you helped Rob tie them up?
Scott: I thinkI guess I did.[25]
[Detective]: Yeah. You did. What were the girls wearing by the time they were tied up? What were they wearing? Michael, that's a gimme. That's an easy one.
Scott: Not a whole lot.
[Detective]: Not a whole lot.
Scott: Used their own clothes to tie them up.
[Detective]: Used their own clothes to tie them up. You and Rob. And by the time you were done, what were they wearing? Say it.
Scott: Nothing.
Next the detectives suggested to the appellant that Pierce and Springsteen had made him do "something else" to the girls. The appellant first asserted that they had made him "start kicking them." Told that "that ain't it," he next asked, "I didn't choke one of them, did I?" When this did not satisfy the detectives either, the appellant said, "I don't think I raped them. That's not me. Was one of them raped?" To this query, the detectives responded by asking the appellant whether one or two of the girls were in fact raped. The appellant responded: "I think one of them got raped." Perhaps thinking of the metal scoop, the detectives next began pressuring the appellant to tell them "how" the one girl was raped. But at no point during the remainder of the interrogation process did the appellant ever mention the metal scoop.
Under renewed pressure to tell the detectives what he had been made to do, the appellant reported, first that he had been forced to garrote one of the girls, then that he had been forced to bludgeon them. Finally, the appellant observed, "I had a pocket knife on me." The detective interjected: "That's four. Kicking, strangling, *684 bludgeoning, knifing. No." At this juncture the appellant asked:
Scott: They didn't make me shoot them, did they?
[Detective]: Well, did they? Tell us. I want to hear it. Did they? Did either Maurice or Robert make you shoot those two girls? Or both of them? Say it, Michael? Is that what happened?
Scott: I think so.
[Detective]: You think so?
Scott: I think so.
Asked with what gun, the appellant asserted that he had used Pierce's revolver.[26] First he claimed to have shot one girl in the back of the head and the other in the temple. But soon after, at the prompting of one of the detectives, he changed again, acknowledging that he had shot both girls in the back of the head.
Next, the detectives wanted to know whether Springsteen had shot anyone with the semiautomatic pistol. The appellant indicated that Springsteen had shot one of the two girls whom he had earlier claimed were shot behind the counter. One of the detectives then asked, "So one of the girls, you're saying, was shot twice?" This is the first mention by anyone that one of the girls may have been shot a second time with a different gun. The appellant said, "no." But at the detectives' suggestion they immediately took another break, during which the appellant had a "flashback," suddenly remembering that Springsteen "may have shot one of the other girls again because she was still alive." Even after this apparent epiphany, the appellant continued to claim that all four girls had been shot "behind the counter."[27] Without further prompting, he told the detectives he thought he had heard "a total of five shots. But I'm not positive."
The detectives shifted gears to talk about the fire. The appellant claimed that Pierce had started it by piling up styrofoam cups and napkins "[c]lose to the girls." Later he volunteered that Pierce may have piled the stuff on top of the girls, but at this point he still maintained that they had all been shot behind the counter in the front part of the store. Pierce then set the fire with a Zippo lighter. Almost immediately the appellant changed his story, however, telling the detectives he did not see who set the fire.
At the appellant's request, the detectives took him out to the scene where the yogurt shop had been. What occurred there went unrecorded, but by the time they returned to the interrogation room, the appellant had reported certain additional memories.[28] He remembered for the first time that he and Springsteen had gone into the yogurt shop earlier in the evening and exited the back door. He also remembered seeing keys in the front door.[29] For the first time, he clearly asserted that the girls were all taken to the back of the shop. At this point the appellant helped *685 tie their hands and feet.[30] Pierce shot the first two girls in the back of the store, and then the appellant was made to shoot Amy, but he did not kill her. As he headed out the back door, the appellant heard two more gunshots. The appellant acknowledged in response to a leading question that the last shot he heard had sounded different from the others.
The next morning, on September 10, 1999, the appellant initially denied that he had ever gone into the yogurt shop other than to step into the back door after he heard the gunshots. Even so, he claimed to remember having seen the keys in the front door, and looking out the front window of the shop. The detective then assured the appellant that they had no doubt he was in the yogurt shop, and that he "pulled the trigger" while there. The appellant soon acknowledged that he "probably shot one of them. I made a guess yesterday of who it was. But I'm not sure." The detective then used a visualization technique to try to enhance the appellant's memory, but, although for the first time he tentatively suggested he might have been the one to set the fire, he still claimed not to be able to remember having shot any of the girls. The detective began to accuse the appellant of having shot all four of the girls. The appellant responded, "I can't remember shooting anybody. You all are telling me that I did." A short time later he told the detective, "I was telling you all what you all wanted to hear." He broke down crying, and they took a break.
After the break the appellant again acknowledged that he had fired the gun once, and that he had set the fire. "I remember a can of Zippo fluid." The detectives pressured the appellant to tell them where he had set the fire, to which he replied, "I . . . I piled it up on top of them?" "Michael, don't ask me," one of the detectives told him. A short time later, weeping, the appellant affirmed, "I set them on fire." "Yes, Michael," the same detective assured him. Even so, a short time later, when asked how close the pile was to the girls, the appellant replied, "I don't remember yet. I will remember." He thought he threw the empty Zippo can onto the pile and then set the fire. He could not remember where.
Asked what else had happened to the girls before the fire was set, the appellant admitted, "They made me rape one of them." He could not remember which one.[31] He seemed puzzled when a detective asked, "What did you rape her with?"[32] With some prompting, he said the girls were no longer screaming because they were gagged. The detectives assured him he could remember what they were gagged with, but he could not, other *686 than to say that it had been white.[33] Then, in an apparent attempt to get the appellant to admit that Amy had been left in another part of the room, not on the pile with the other girls, the detectives asked:
[First Detective]: Now you told us that one of the girls had run earlier. Right?
Scott: I don't remember.
[First Detective]: It's okay. Hold on just a second. Who . . . who, if anybody, raped her? And I'm not saying that she was, I'm just asking. Did anybody
Scott: I don't think so. No.
[Second Detective]: Where was she at?
[First Detective]: Whenever you were squirting lighter fluid on these girls, where was that girl at?
Scott: I'm not sure. I'm not sure. I don'tI'm not sure.
When the detectives continued to press him to tell them how the bodies had been arranged, the appellant answered that Pierce had instructed him "to pile them up and burn them." At the end of the interview he remembered that it had been Springsteen, not Pierce, who had handed him the gun, and, for the first time, he claimed to have been the last one to leave the yogurt shop after setting the bodies on fire.
On September 13, 1999, the police interviewed the appellant for the last time before he gave them his written statement the next day. In that last interview, which was relatively brief, he remembered seeing Pierce with one of the girls in a separate room he thought might have been an office. He also thought that he had gagged one of the girls with paper towels or napkins. Finally, he again recalled that the gun he had shot the girl with had come from Springsteen rather than Pierce, and that it was a .22 caliber. Under persistent questioning, he failed to remember with any certainty the caliber of the second gun, but thought it had been a semiautomatic .38 caliber.

Springsteen's Statement
On September 15, 1999, several of the investigating detectives interviewed Robert Springsteen for five and a half hours in Charleston, West Virginia. One of the detectives summarized what Springsteen told them during the course of the interview,[34] thus:
Q. All right. Did Mr. Springsteen admit participation in the yogurt shop murders to you?
A. Yes, sir.
Q. All right. Can you tell me what he told you with regard to that topic.
A. He said as we talked to himhe originally said that he did not know about the murders, did not even know they had occurred until he had been interviewed by the police.
As the interview continued, he remembered he bought a newspaper and read it in a stolen Pathfinder on the way to San Antonio. During the interview, *687 Robert Springsteen admitted involvement in the murders by telling us that he went into the yogurt shop prior to the robbery and opened the back door so he had a way to get in.
Robert Springsteen said he went through the front door, then went to the bathroom. Robert Springsteen said when no one was looking he unlocked and opened the back door. Robert Springsteen said he propped it open by using a folded pack of cigarettes or a rock to keep the door from shutting all the way, saying it wasn't noticeable unless you were looking right at it. Robert Springsteen said at some point in time he went back that evening. He said he went through the back door.
Robert Springsteen said there was a silver .380 automatic handgun used in the yogurt shop. Robert Springsteen said he raped a girl; stated he did not think he ejaculated. He said he shot a girl in the back of the head with the .380 as she was crawling, screaming, and crying. He demonstrated the position that Amy Ayers died, which was the position we found her in after the fire was extinguished.
Robert Springsteen talked about hearing a total of five shots, maybe six, but remembered five. And after the robbery, Robert Springsteen said he left the yogurt shop, went to a bridge where he got out of the car and threw up. Then he ended the interview before we were complete.
The detective also showed the jury a still image from the video of Springsteen's interrogation. In that still image Springsteen demonstrated the position of Amy's body on the floor as they had left it. The State invited the jury to compare the similarities between this still image and photographs of Amy's body as it had been found at the scene. The detective assured the jury that Springsteen's interrogators did not prompt him to say that he had left the back door of the yogurt shop open so that he could later get back in that way. Nor did they suggest to him that he should say that the second gun used in the offense was a .380 caliber, that they had read a newspaper on the drive to San Antonio, or that he had vomited at the bridge after the offense.

The Final Argument
Given the length and complexity of the trial, the trial court allotted each side several hours for final argument. Very early on, the first prosecutor to argue alluded to 1) the fact that Springsteen was aware of Amy's position when she was killed, 2) Springsteen's assertion that the killers had come in through the back door, and 3) Springsteen's explanation that he had propped the door open with a cigarette pack or a rock. Later, after the defense had concluded its final argument, the State addressed the issue of the false confessions. The second prosecutor contrasted the appellant's confession by explicitly pointing out that Springsteen had corroborated it, whereas the individuals whom the false confessions had implicated as participants had flatly denied any complicity and had provided alibis.[35]
The prosecution saved the bulk of its argument with respect to Springsteen's statement until the very last. Just before *688 the jurors retired to deliberate, they heard the lead prosecutor make the following argument:
So Michael Scott gives his confession to police and as [one of the investigating officers] says, we still have homework to do. So they go to West Virginia and they talk to Robert Springsteen who has not been in Austin since 1992, early part of 1992. And the tactics that were employed-sitting in his room silently for 10 or 12 minutes waiting for him to decide to confess. That's the tactics you heard about, among others obviously.
Michael Scott's written statement about the newspaper in the Pathfinder I'll let you read that when you get back in the jury room. But he talks about it. Robert Springsteen's interview. Robert Springsteen remembered he bought a newspaper and read it in a stolen Pathfinder on the way to San Antonio.
We got to go back through the questions that led to this response. They just asked him: Do you remember a Pathfinder? He said, we went to San Antonio and as a matter of fact bought a newspaper on the way down. Bought it Sunday morning before 6 a.m. That came from Robert Springsteen without being fed information by the police. It's in the record.
THE COURT: Ten minutes
MR. SMITH: Thank you. I'm running out of time, so you know what Michael Scott says about the restroom, how they went in, opened up the back door, left it ajar so they could come back. Robert Springsteen in West Virginia, a completely different state, who hasn't been talked to by the police en route to the police department, whose entire confession up there is on videotape, says that they went into the yogurt shop prior to the robbery, opened up the back door so they had a way to get in.
The question that elicited that response was [another detective]saying: You just remembered. I saw your head move. Tell me about it.
Answer by Mr. Springsteen: At some point in time, came through the back door, opened up the back door. Says he went through the front door, went to the bathroom. When no one was looking, he unlocked it and opened the back door, used a folded pack of cigarettes or rock to keep the door from shutting all the way.
Michael Scott's written statement talks about coming back in through the back door. Robert Springsteen, same thing in West Virginia the next day. So at some in [sic] point in time he went back that evening, came in through the back door.
Michael Scott's written statement about sexual assault. Robert Springsteen's interviewthat's okay. We can just leave that one right there.
Robert Springsteen's interview. Michael Scott described that gun as a James Bond gun, a small semiautomatic. And you saw one here in court. Very small, equivalent of a nine millimeter, will fit in the palm of you hand. Michael Scott calls it a James bond gun. Robert Springsteen said it's a silver .380. That information was a closely guarded fact in this investigation. Robert Springsteen knows the answer to that question.
Said Amy was shot or he described the person he shot as she was crawling, screaming and crying. Are you going to tell me based on all that information in the corner over there by the office wall that anybody can say that she didn't flop around and she never crawled?
Michael Scott's statement about going to a bridge and throwing up. Robert Springsteen, same thing in West Virginia. The questions that elicited this response *689 from Robert Springsteen were: Where did you drive to? He said, thank you, thank you. There is a bridge, a little stream over there by the yogurt shop. What did you do? He mentions that he threw up. These facts are not suggested to him. That, ladies and gentlemen of the jury, right there is a neutral fact. A neutral fact that only these two people know.
As you wade through the evidence, I have some objective facts for you. I have some objective facts for you. Michael Scott describing the body positions, two girls like this. One girl laying on top. Robert Springsteen talking about the girl that he killed. Those are objective facts. That's information right there, ladies and gentlemen, that only the people who committed this offense could know.
Stay in there as long as you have to. If somebody decides that they have a problem with this case, you get them to explain these two pieces of information, and that piece of information in the middle where they both know about going to a bridge and throwing up.
In essence, the prosecutor thus invited the jurors to resolve any doubt they might otherwise have about the reliability of the appellant's confession by considering how closely it corresponded to Springsteen's, both in the details of the offense itself, and in other, "neutral" aspects. He also urged the jury to consider that, unlike with the appellant, the interrogating officers had not suggested answers to Springsteen. The jury deliberated from 3:34 p.m. on a Friday until 3:15 p.m. the following Sunday before reaching a guilty verdict.

On Appeal
On appeal the appellant challenged the legal and factual sufficiency of the evidence, an issue that is not presently before us. In the context of rejecting these points of error, the court of appeals recognized that the State's case against the appellant was predicated on his own statements to the police, since there was no forensic evidence tying the appellant to the offense independent of his statement. The court of appeals acknowledged that there were components of the appellant's statements that did not match up to the crime scene. Nevertheless, the court observed that many of the details of the appellant's account do coincide with the known facts, and held that a rational jury could have found him guilty beyond a reasonable doubt, and that the appellant's jury having found him guilty did not amount to a manifest injustice on the facts of this case.[36]
When it later came to consider whether the admission of Springsteen's statement might have contributed to the jury's guilty verdict, the court of appeals seems to have discounted the potential problems with the appellant's statement that might have caused a rational jury to doubt its reliability.[37] The court of appeals conceded that Springsteen's paraphrased statement was "admitted to corroborate [the appellant's] statements and thus to rebut [the appellant's] defensive claim that his statements were unreliable and untrue."[38] The court of appeals nevertheless identified three circumstances that it believed converged to supply the jury, quite apart from Springsteen's statement, with "overwhelming support [for] a finding that [the appellant's] statements are true."[39]
*690 First, the court of appeals cited the many details in the appellant's statements that corresponded to the physical evidence at the scene.[40] Second, the court of appeals stressed that it was not until the appellant informed investigators where the fire originated that they realized that their original expert's assessment of the fire's origin was wrong.[41] Third, the court of appeals pointed to other evidence that independently corroborated aspects of the appellant's statements.[42] The court of appeals acknowledged that the prosecutor argued to the jury at some length about the interlocking nature of the appellant's and Springsteen's statements. But the court of appeals discounted the significance of this argument because the State had spent the great majority of its argument emphasizing the other facts that matched the appellant's version of the murders.[43] In the analysis that follows, we will address each of these considerations in turn.

THE LAW
In determining specifically whether constitutional error under Crawford may be declared harmless beyond a reasonable doubt, we recently observed that the following factors are relevant: 1) how important was the out-of-court statement to the State's case; 2) whether the out-of-court statement was cumulative of other evidence; 3) the presence or absence of evidence corroborating or contradicting the out-of-court statement on material points; and 4) the overall strength of the prosecution's case.[44] As the court of appeals rightly noted, the emphasis of a harm analysis pursuant to Rule 44.2(a) should not be on "the propriety of the outcome of the trial."[45] That is to say, the question for the reviewing court is not whether the jury verdict was supported by the evidence. Instead, the question is the likelihood that the constitutional error was actually a contributing factor in the jury's deliberations in arriving at that verdict whether, in other words, the error adversely affected "the integrity of the process leading to the conviction."[46] In reaching that decision, the reviewing court may also consider, in addition to the factors listed above, inter alia, the source and nature of the error, to what extent, if any, it was emphasized by the State, and how weighty the jury may have found the erroneously admitted evidence to be compared to the balance of the evidence with respect to the element or defensive issue to which it is relevant.[47] With these considerations in mind, the reviewing court must ask itself whether there is a reasonable possibility that the Crawford error moved the jury from a state of non-persuasion to one of persuasion on a particular issue.[48] Ultimately, after considering these various factors, the reviewing court must be able to declare itself satisfied, to a level of confidence beyond a reasonable doubt, "that the error did not contribute to the conviction" *691 before it can affirm it.[49] After our own review of the record, we are unable to achieve that level of confidence that Springsteen's statement did not contribute to the appellant's conviction.

APPLICATION OF THE LAW TO THE FACTS

Appellant's Statement Matches the Physical Evidence
The court of appeals initially focused on assertions in the appellant's oral and written statements that corroborated the physical evidence. We will examine the corroborative value of those assertions more or less in the order that the court of appeals listed them:
 The appellant knew that the front doors were locked and that a key had been left in the lock.
This fact was known to some of the responding firemen, and defensive evidence suggested to the jury that some information known to the firemen may have been disseminated to the public. It is also notable that the appellant did not mention that it was a single key that had been left in the door until he gave his written statement.
 He knew that the killers had entered through the back door, which had been left open.
One of the recurring issues during the course of trial was the nature of the locking mechanism on the back door. If, as the defense contended, at the time of the offense the back door could be opened only with a key, then the appellant's account that he and Springsteen had left the back door open so that they could reenter later to perpetrate the crime would likely be false, not corroborative. It is difficult to tell from a cold record how plausible this theory might have been. But it is certain that Springsteen's statement, containing a similar account, was highly damaging to this defensive posture.
 He knew that the money had been "dropped."
In describing what one of the girls had told Pierce with respect to handling the day's receipts, the appellant seemed to know without prompting the specific terminology"dropped"that employees of the yogurt shop used. The day-shift receipts had already been "dropped" in the floor safe at the time of the offense, but not the night-shift receipts.
 He knew that one of the girls had been slapped, a fact confirmed by evidence that Amy had an abrasion on her lip.
The forensic pathologist testified that Amy had a lip contusion that was consistent with sustaining a blow or a fall. At one point, while describing one of the girls telling Pierce that the money had already been dropped, the appellant, obviously "visualizing" again, asserted: "I hear somebody get slapped." He could not remember who did the slapping or who got slapped, but the context in which he purports to remember it suggests it was Pierce slapping Eliza or Jennifer, one of the employees, rather than Amy. Later he told the detectives that Springsteen had slapped one of the girls whom he had "spun around" at the beginning of the offense. He did not remember which girl this was, but since he described her as wearing a uniform, it is unlikely it could have been Amy. Still later he revised his story to say that it had happened toward the end of the incident. When they revisited the slapping incident one more time, with photographs of all of the girls displayed, the appellant manifested confusion *692 as to which girl had been slapped. On the second day of interrogation he once again asserted that the incident happened early rather than late, and that Pierce rather than Springsteen had done the slapping. In short, his account of the slapping incident was tentative, vague, and vacillating. At times he seemed to doubt it had happened at all. He left it out of his written statement altogether.
 He knew the type of weapons used.
Throughout the early part of the interview process, the appellant maintained that Pierce had carried a .38 caliber revolver. Later he expressed some uncertainty whether it had been a .38 caliber or a .22 caliber, and he was encouraged by the police to believe it had been the latter.[50] He later came to assert that the semiautomatic that Springsteen had carried was the .38 caliber. The most closely guarded "hold-back" fact, that the second weapon had actually been a .380 caliber, was a detail the appellant apparently did not know. The fact that Springsteen revealed this detail to the police with relatively little prompting was very incriminating to the appellant.
 He knew that Amy was still alive after he shot her, and he knew the number of shots that were fired.
It was the detectives who first suggested to the appellant that "one of the girls . . . was shot twice." Only after this suggestion did the appellant first remember that Springsteen shot one of the girls a second time. It would not have been difficult at that point for him to calculate that he must have heard a total of five shots.
It might also be added to the court of appeals's list that the appellant asserted that the girls had been tied with articles of their own clothing. But at first the appellant was at a complete loss to tell the detectives what the girls had been tied with, and his most persistent assertion was that it had been an electrical cord. Only after one of the detectives alluded to what the girls were wearing (intimating that they were wearing nothing at all) did the appellant assert that they had been stripped naked and bound with their own clothing. Indeed, very few of the corroborative details cited by the court of appeals are immune to the appellant's criticism that they were either suggested to the appellant to varying degrees by the interrogating officers, or were already available to some portion of the public at large as indicated by the accurate details supplied by some of the known false confessors.
Moreover, like others who gave known false confessions to the police, the appellant supplied many details that either conflict with, or at least are not corroborative of, the known physical evidence. For example, according to the appellant's persistent account, Pierce was trying to get the first two girls that were shot (presumably the employees, Eliza and Jennifer) to tell him where the money was right up to the point that he shot them. But Eliza was found with a gag over her mouth, which would have made it difficult for her to talk, and Jennifer also had a gag, albeit one that had slipped down around her neck by the time she was discovered. For most of the appellant's interrogation he insisted that all four girls had been shot behind the counter in the front of the store, but there was no physical evidence that any of the girls were shot there. The appellant claimed to have helped tie the girls' hands and feet, though no evidence indicates their feet were tied. He did not know that the girls had been gagged with socks. Investigators found neither an empty can of Zippo lighter fluid, nor any vestige of an accelerant at the scene. The appellant *693 claimed that Pierce had taken one of the girls into the office, but it was uncontested that the office remained locked for the duration of the offense. He also claimed that the girl in the office still had a shirt on, though all four girls were found nude. He claimed at various times that he shot one of the girls in the temple or in the face, though none of the girls was shot in these places. Finally, despite repeated efforts on the part of his interrogators to get him to do so, the appellant never offered any mention of the metal scoop.

Point of Origin of the Fire
The court of appeals placed greatest emphasis upon the fact that it was not until the appellant's interrogation that the fire investigators realized that the fire had actually been set on top of the girls' stacked-up bodies, rather than on a shelf as they had originally thought. The court of appeals characterized this as the "most critical corroborating fact," and placed great weight upon it in its harm analysis.[51] However, the court of appeals failed to consider the fact that whether the fire had actually been set as the appellant eventually described during his interrogation, and then repeated in his written statement, was perhaps the most hotly contested issue of the trial. A jury that believed the State's expert testimony as to the origin of the fire would indeed have found the appellant's account highly corroborative. But the State's own local expert had not originally thought the fire had started as the appellant later described, and the appellant's crime scene reconstruction expert expressed the opinion in the presence of the jury that the fire had not started either on a shelf, as originally believed, or on the bodies of the girls, as the appellant claimed and the State's re-evaluation confirmed, but at a third location altogether. These circumstances might have led the jury to doubt the corroborative value of the appellant's account with respect to the fire's origin, had the appellant's version of the events not been otherwise corroborated by Springsteen's confession.

Other Corroborating Evidence
Although Chandra Morgan corroborated the appellant's claim that he and the others had cased the yogurt shop before the offense, her testimony was impeached, and none of the other witnesses who were in the yogurt shop that evening could positively identify the appellant. Only one of the suspicious statements the appellant made to friends shortly after the offense was directly incriminating, and the witness's mother did not take that admission seriously enough at the time to notify the police. During final argument, one of the prosecutors emphasized the appellant's book-in statement that he had contemplated shooting himself on December 6, 1991, the night of the offense. She pointed out that for the appellant to have admitted considering suicide on the very night of the offense implicated him in the offense quite apart from any statement he had given to the police during the interview process. The jury would have been more than justified in viewing the evidence this way. But the jury might also reasonably have discounted this evidence as nothing more than confabulation on the appellant's partanother unreliable by-product of "revivification" and "visualizing," the faulty memory-enhancing techniques used by the police, had Springsteen's confession not corroborated the appellant's inculpatory statements.
*694 In short, though there was a fair amount of evidence independently corroborating the appellant's account, almost none of it went unchallenged or unimpeached in one respect or another by the defense. We do not think the court of appeals was justified in characterizing the corroborating evidence as "overwhelmingly support[ing] a finding that Scott's statements are true."[52] We do not mean to suggest by this that the jury could not rationally have convicted the appellant even absent Springsteen's statementquite the contrary. But a constitutional harm analysis does not turn on whether, discounting the erroneously admitted evidence, the remaining evidence was legally sufficient to convict.[53] Instead the question is whether, given the state of the record as a whole, the reviewing court can say, to a level of confidence beyond a reasonable doubt that the erroneously admitted evidence did not contribute to the jury's verdict.[54] Especially in view of the prosecutors' final arguments, we cannot say beyond a reasonable doubt that Springsteen's statement did not contribute to the jury's verdict.

The Prosecutor's Final Argument
The court of appeals quoted verbatim the same portion of the prosecutor's final argument that we have set out earlier in this opinion.[55] The only comment the court of appeals made about the significance of that argument, however, was to say that it took up only four out of seventy-seven pages of the State's argument in the reporter's record. This bare observation failed to take into account the fact that practically the entire jury argument constituted an intensive debate between the parties whether the appellant's written and oral accounts of the offense were sufficiently corroborated by the physical evidence and other witnesses that the jury should deem them reliable. Each side highlighted the evidence in the record that it believed supported its position with respect to critical issues such as the locking mechanism on the back door and the origin of the fire. They argued pro and con the reliability of the witnesses who provided independent corroboration, and the significance of the false confessions. They debated the suggestibility, vel non, of the detectives's interrogation techniques. Along the way the prosecutors mentioned Springsteen's statement several times, as we have summarized already.
To punctuate its argument, the State emphasized the importance of Springsteen's statement to its case. The lead prosecutor pointedly reminded the jury that both the appellant and Springsteen had independently provided to police information about throwing up over a bridge after the offense, and reading a newspaper account in the stolen SUV the next day. He urged the jury to accept the veracity of the appellant's statement with regard to the back door of the yogurt shop because Springsteen, without prompting, said the "same thing in West Virginia the next day." He emphasized that Springsteen could accurately describe the posture in which they had left Amy's body. And perhaps mostly importantly, he reiterated that Springsteen knew the most closely guarded "hold-back" fact, that the second gun used to kill Amy had been a .380 caliber weapon. He invited the jury to take its time deliberating, but to resolve whatever doubt it might have about the reliability of the appellant's statements by *695 comparing them to Springsteen's. We cannot say to a level of confidence beyond a reasonable doubt that the jury did not do just that during its two days of deliberations.[56] We hold that the court of appeals erred in failing to conclude that there is at least a reasonable possibility that the erroneous admission of Springsteen's statement moved the jury from a state of non-persuasion to a state of persuasion with respect to the reliability of the appellant's inculpatory statements, and thus contributed to its verdict.

CONCLUSION
For the reasons stated above we reverse the judgment of the court of appeals, reverse the appellant's conviction, and remand him to the custody of the Travis County Sheriff to answer to the indictment.
KELLER, P.J., filed a dissenting opinion in which MEYERS, KEASLER, and HERVEY, JJ., joined.
KELLER, P.J., dissenting in which MEYERS, KEASLER, and HERVEY, JJ., joined.
I turn first to the first "confession"the various admissions of guilt made by appellant to law enforcement during interviews conducted in 1999. What reason did he have to confess falsely? In a case as infamous as the Yogurt Shop Murders, people sometimes come forward and confess falsely to be in the limelight. But appellant did not seek the limelight. He denied involvement in 1991, again denied involvement in 1998, and denied involvement during much of the interviews conducted in 1999. Only after dogged and skillful interrogation were the officers able to slowly draw out the truth.
The question then is whether there is any reason to believe that appellant was coerced into a false confession. Nothing in the record suggests that police officers used any sort of physical coercion. As the *696 interview continued, police questioning did become more aggressive and officers progressively engaged in a number of tactics designed to play upon appellant's guilty conscience. They hooked him up to a polygraph machine. They threatened to take him before a grand jury, where he would expose himself to a perjury prosecution if he lied. They told him that they had talked to all of the other relevant actors and said that Springsteen and Pierce had shifted blame onto appellant. They indicated that "new technology" had shed additional light on the crime. They discussed the fact that the victims would never get to go to graduations, dances, and barbecues and would never get to see boyfriends or get married. And they told appellant that he was a co-conspirator if he did not talk about what he knew and that, because of his involvement, he was obligated by law to tell the truth about the incident. In engaging in these tactics, the police did sometimes mislead appellant, but this type of behavior was designed to elicit a truthful confession by exploiting appellant's own guilty knowledge.[1]
And although the police interrogation was aggressive, appellant was not in custody. The significant length of interrogation, lasting on the first day from 9:10 a.m. to 10:22 p.m., was comparable to what we saw in Dowthitt v. State,[2] but the other factors present in Dowthitt were absent here. In Dowthitt, the officers engaged in fifteen hours of interrogation.[3] They accompanied the defendant on restroom breaks and ignored two requests to see his wife.[4] After twelve hours of interrogation, appellant made a crucial admission that we held was sufficient, given the accompanying circumstances, to result in custody attaching at that point.[5]
In the present case, appellant was not accompanied on restroom breaks and was often left alone on cigarette breaks as well. Officers gave him food and drink, and they permitted him to call his wife upon request.[6] He was allowed to take breaks when he wished, and he was assured more than once during the interview that he was not under arrest and could leave at any time he wanted. Indeed, when asked by a new officer taking over the interrogation whether he was under arrest, appellant replied, "As far as I know, I'm not." Appellant was allowed to go home that evening, and he returned to police headquarters the next day on his own volition. Later on the second day, appellant reaffirmed the voluntariness of his presence at the station:
Q. Let me ask you this. Is anybody hurting you? Any of us hurting you?
A. Not physically.
Q. Have we done anything to you to make you do something you don't want to do?
A. No.
Q. Have we forced you to stay here?
A. No. I'm here of my own free will.
Q. And you know you're free to leave anytime you want?

*697 A. Anytime.
Q. And when you go out to smoke, half the time there's no one with you. You go to the bathroom by yourself. Right?
A. Yeah.
Q. You know you're not under arrest.
A. I'm not.
Q. And we don't want you to feelI mean, you come and go.
A. I walked up to the front gate and waited on you all. "Come on guys."
So, if appellant believed the police were trying to pressure him into a false confession, he could have just walked out.
The Court faults the police for using leading questions that suggested the answers they wanted appellant to give. But why would leading questions motivate appellant to confess falsely to involvement in such a serious crime? Was he such a mentally weak individual that he would agree to anything suggested, no matter how detrimental such agreement would be to his own self-interest? A review of the interrogation itself refutes that notion, as appellant disagreed with many statements made by the officers. Or can we conclude that appellant was easily led because he lacked the intelligence to understand the true import of the questions? We cannot, because the interrogation shows a reasonably astute individual who understood very well what the police were asking him. Indeed, many of the so-called leading questions required a degree of intelligence sufficient to read between the lines to come up with the correct answer. Or can we say that, by suggesting the "correct" answers, the leading questions corrupted appellant's memory of events? That might be a valid concern if the case turned on some minuscule detail that appellant recalled inaccurately. But a leading question should not so massively corrupt appellant's memory as to make him believe he was involved in a crime that he was not in fact involved in. It is one thing to say that leading questions may have prompted appellant to recall inaccurately details regarding how the victims were restrained or how the fire was set, but it is quite another to say that leading questions would cause him to mistakenly remember being involved in four murders.
Moreover, several of appellant's incriminating statements were volunteered. Early in the interview, in an apparent slip of the tongue, he mentioned that the group possessed firearms, when his original story had been that Pierce possessed the only firearm. Later in the interview, he volunteered that he lied in a previous interview about seeing a jeep pass by with its lights turned off. Even later, after he had acknowledged his presence in the yogurt shop at the time of the murders, he stated, without prompting, that he set the fire. In addition, he stated, without prompting, that he had nightmares regarding the incident. And as the Court acknowledges, appellant, without prompting, quoted one of the victims responding to Pierce's demand for money as follows: "There isn't any more. They've already made their drop." The incriminating significance of that last statement should not be minimized. Every night, the yogurt shop's daily revenues were dropped into a floor safe. No explanation was given for how appellant would know that money would be "dropped" at the yogurt shop other than his having actually heard the statement during the robbery. Appellant also knew that a revolver and a small automatic were used in the robbery. While it may be fair to say that the police questioning was "leading" appellant to the conclusion that two firearms were used, appellant still had to correctly "guess" that only one of them was a revolver and that the automatic was a small firearm.
*698 Also telling was appellant's reaction to the police ruse that Springsteen and Pierce had blamed him. Appellant stated that they were both liars and that Pierce would "do anything to save his own ass." Appellant also commented that he believed Springsteen and Pierce were implicating him in something that they had done. But earlier in the interview (before it became accusatorial), appellant had already placed himself at the mall in the company of Springsteen and Pierce that evening, and had already placed himself at home with Springsteen (his roommate) during the time period in which the murders took place. Pierce's involvement in the murders would tend to be inconsistentand Springsteen's involvement would be completely inconsistentwith appellant's initial exculpatory version of events.
The second day of the interview showed appellant initially scrambling to deflect the police investigation from his earlier admissions of guilt. Appellant stated that he had "dug" himself "a hole" that he did not "know how to get out of." After having a night to sleep on it, appellant had concocted a new story. He was now sure that he went into the yogurt shop during the robbery, but he claimed that he did so only after hearing gunshots. He volunteered that this new story was "total contradictory" to what he said the day before. This new story soon fell apart during the interrogation.
If the police really had produced a false confession through either coercion or the power of suggestion, then one would expect the story given during the initial stages of the interviewbefore the interview became accusatorial, when the police were simply trying to elicit appellant's version of the eventsto be true. But the story given during the initial stages of the first 1999 interview contradicted what appellant had told officers a year earlier.
In February of 1998, appellant told law enforcement that he was smoking a cigarette outside Northcross Mall after dark. He claimed that he saw a jeep drive out of the yogurt shop parking lot with its lights off. He further stated that he left the mall in Pierce's car, possibly with Springsteen and Welborn, and they drank beer while driving around. Appellant stated that they had seen the commotion at the yogurt shop and drove away in a different direction because none of them wanted to have anything to do with the police. Observing the commotion would place appellant and his friends within the vicinity of the yogurt shop after 11:47 p.m., the time a patrol officer first observed smoke rising from the building. Appellant said that he arrived home at 2:00 a.m.
In 1999, however, appellant claimed that they drove away from the mall between 8:30 to 8:45 p.m. and arrived at the house of one of Pierce's friends at around 9:00 p.m. He claimed that he arrived at his own home between 10:30 and 11:00 p.m., and that he and Springsteen remained there for the night. Contrary to his 1998 statement, this sequence of events would place appellant at home before law enforcement and firefighters responded to the fire at the yogurt shop. What makes his 1999 statement even more suspect is that appellant admitted that arriving home at 10:30 was "unusual" because appellant and his friends "usually stayed out between 2:00 and 3:00 o'clock in the morning." If one believed that appellant's memory of the day's timeline of events was hazy, one would not expect him to describe a timeline differing so significantly from his usual practices.
Of course, appellant's story continued to shift as the 1999 interview progressed. As the Court observes, he contradicted himself on many of the details, giving details that were at times consistent and at other *699 times inconsistent with the forensic evidence. Appellant would often contradict himself within the space of a single breath. He claimed numerous times that he had "a piss-poor memory." Defense counsel characterized appellant's video statements as "an evolving confession" involving a "constantly changing story." Both the court and defense counsel suggest that the shift in appellant's stories was a phenomenon that would enable a rational factfinder to conclude that he really possessed no knowledge of the offense at all.
I disagree. The evidence shows that appellant's "poor memory" was caused by him making stuff up as he went along. He had difficulty remembering what lie he had earlier told. This fact is clearly shown by the contradiction between his 1998 and 1999 exculpatory statements. The later inculpatory statements were simply more of the same. All the while, appellant was constantly trying to minimize his criminal involvement as he struggled to find a story that the police would buy in light of the other evidence he thought they might have. The sheer number of lies and amount of equivocation in this case would leave any appellate court uncertain about many of the details of the offense, including the exact roles played by the various participants. But the fact that appellant was involved in the crime is not left uncertain. To the extent that the details might be important in determining appellant's relative culpability for the purpose of determining punishment, no harm occurred in this case because appellant received a life sentence. With respect to guilt, the lies and the equivocation are simply more evidence tying appellant to the offense.
But the record contains another confession, made by appellant near the time of the crime to someone who was not an agent of law enforcement. Sometime before Sarah Statham was questioned by the police, appellant had been questioned. Amanda, a close friend of appellant's and Sarah's older sister, went over to his house "to see what was going on" when she met Welborn. This surprised her because she did not know appellant and Welborn were friends. She heard appellant tell Welborn "to keep his f____ing mouth shut." She asked appellant why the police had questioned him, and he told her that she did not want to know. After the police questioned Sarah, appellant arrived at the Statham residence and began hurriedly asking her what the police had asked her and whether he was mentioned. Amanda took appellant aside and asked him to tell her what was going on. After appellant mentioned Pierce and Springsteen, Amanda asked him again why the police were talking to him, and he said "that he had done it." When she slapped him and called him a sick bastard, he tried to laugh it off, but his response was so unconvincing that she concluded he had told the truth. She was so upset that she told her mother. Although her mother told her not to tell the policepartly because she supposed that, if they were guilty, the police would focus in on them, and Amanda could step forward thenshe did advise Amanda to have nothing further to do with appellant, and Amanda followed that advice.
Chandra Morgan also gave testimony that was consistent with appellant's incriminating statements but inconsistent with his earlier exculpatory stories. Although appellant had initially denied entering the yogurt shop at all that day, Morgan testified that she, appellant, Pierce, Welborn, and another boy entered the shop while it was still open. Morgan further testified that, later, after fire trucks were appearing at the yogurt shop, she was picked up and accompanied the boys to Gullet Elementary. She also testified, consistent with appellant's confessions, that Welborn was not with the other boys *700 at the time she was picked up, but he soon joined them (arriving from the direction of the yogurt shop).
Various circumstances suggest that appellant's life hit a turning point at the time of the murders. As discussed above, Amanda Statham broke off their friendship. Appellant and Springsteen also parted ways around that time. Early in the 1999 interview, appellant pegged Springsteen's stealing his concert tickets as the reason for their falling out. And as the Court observes, in response to a booking question regarding when he had contemplated committing suicide, appellant replied that on December 6, 1991the date of the murdershe thought about shooting himself.
Appellant confessed to the police. He confessed to Amanda Statham. His two exculpatory statements to the police conflicted with each other and with the testimony of another witness. All of his statements, both inculpatory and exculpatory, placed him in the company of Pierce, Springsteen, and Welborn on the day of and around the time of the murders, and statements made by appellant to the police and to Amanda Statham indicate that the other boys were involved in or connected to the crime. Appellant knew the money taken in by the yogurt shop was "dropped" and that a revolver and a small automatic were used in the crime. December 6, 1991, was a noteworthy day in appellant's life: he contemplated committing suicide that day, and shortly thereafter, at least two of his close friendships broke down. That appellant tried to mislead the police in his statements and to concede only as much as he thought he could get away with does not create a reasonable doubt about the truthfulness of his admission that he was involved in the murder. I would hold that the error in admitting Springsteen's statement was harmless beyond a reasonable doubt. I respectfully dissent.
NOTES
[1]  543 U.S. 551, 125 S. Ct. 1183, 161 L. Ed. 2d 1 (2005).
[2]  See TEX.CODE CRIM. PROC. art. 37.071, §§ 2(b)(1) & (g). The appellant's jury found that there was not a probability that the appellant would commit criminal acts of violence that would constitute a continuing threat to society.
[3]  541 U.S. 36, 124 S. Ct. 1354, 158 L. Ed. 2d 177 (2004).
[4]  Scott v. State, 165 S.W.3d 27, 45-51 (Tex. App.-Austin 2005). Chief Justice Law dissented, declaring himself unable to conclude that the error was harmless beyond a reasonable doubt. Id. at 60-63.
[5]  See TEX.R.APP. PROC. Rule 44.2(a) ("Constitutional Error. If the appellate record in a criminal case reveals constitutional error that is subject to harmless error review, the court of appeals must reverse a judgment of conviction or punishment unless the court determines beyond a reasonable doubt that the error did not contribute to the conviction or punishment.").
[6]  Because Springsteen was sentenced to death, his appeal was taken directly to this Court, notwithstanding that the Governor later commuted his death sentence. See TEX. CODE CRIM. PROC. art. 37.071, § 2(h).
[7]  Springsteen v. State, 2006 WL 1412244, at **4-8 (Tex.Crim.App., No AP-74,223, delivered May 24, 2006) (2006 Tex.Crim.App. LEXIS 2340, *14-*25), cert. denied, ___ U.S. ___, 127 S. Ct. 1382, 167 L. Ed. 2d 161 (2007).
[8]  During final arguments, one of the prosecutors commented, "This has been a long trial. I think to date it has been the longest trial ever tried in this county." We do not know whether this is an accurate observation. But no summary of the evidence is likely to completely do justice to the length and complexity of the trial.
[9]  The appellant was indicted and convicted for the offense of the capital murder of Amy Ayers by shooting her or strangling her in the course of a robbery or burglary. The jury was authorized to convict him either as a primary actor or as a party to the offense.
[10]  The ligature around Jennifer's neck may have been a gag that had fallen away from her mouth. There was no evidence suggesting she had been strangled. By contrast, Amy had been strangled, but she was still alive when she suffered the gunshot wounds.
[11]  The record variously identifies this as a metal scoop and an ice scoop. The court of appeals called it an "ice cream scoop." Scott v. State, supra, at 33. The forensic pathologist found vaginal abrasions that were consistent with Sarah having been sexually assaulted with the handle of this metal scoop.
[12]  Jones "tentatively" identified Pierce as one of the teenage boys she had seen.
[13]  The defense impeached Morgan's testimony with evidence that she had a reputation for untruthfulness. Moreover, when the police interviewed Morgan in 1998, she told them nothing about having been to the yogurt shop the night of the offense. Morgan's credibility was debated by the parties during their final arguments.
[14]  The court of appeals observed that "Scott's trial counsel spent hours cross-examining the State's arson experts in an effort to discredit their testimony. The defense did not, however, proffer any contradictory expert testimony." 165 S.W.3d at 40. The latter observation is simply mistaken. The defense did present a qualified expert to contradict the State's arson experts, as summarized in the text. Even the State during its final argument mentioned the appellant's expert by name as one of the "three fire experts in this case." The State was sufficiently worried about the impact of the appellant's expert that prosecutors devoted some considerable effort during their final arguments to persuade the jury that it should find the State's experts more reliable.
[15]  Both sides featured this issue relatively prominently in their final arguments.
[16]  It was suggested out of the presence of the jury that, at one point, several suspects from Mexico were aware that a .380 caliber weapon had been used during the offense, but the trial court declined to admit any evidence of this fact, out of concern that the defensive evidence was already straying too far afield. To compensate, the trial court ordered the State not to allude to the fact, during its final argument, that only Springsteen's statement mentions this crucial "hold-back" fact. Despite the trial court's ruling, the prosecutor made two such allusions toward the conclusion of his final argument. First he argued: "The caliber of that semiautomatic was a closely guarded fact in this investigation, something that Mr. Springsteen knows." When the appellant objected that this mischaracterized the evidence, the trial court merely instructed the jury to take the evidence from the witness stand, not from the attorneys. Since the evidence showed that Springsteen apparently did know the precise caliber of the second weapon, there is no reason to believe that the jury would not have credited the prosecutor's comment. Later, at the end of his argument, the prosecutor returned to this theme, again without objection: "Robert Springsteen said it's a silver .380. That information was a closely guarded fact in this investigation. Robert Springsteen knows the answer to that question."
[17]  The defense presented a forensic psychologist who was an expert on memory who told the jury that this is not, in fact, how the process of memory works at all, and that to suggest such a thing during an interrogation is as likely to trigger false as it is accurate recall. He also testified that, while revivification is an acceptable therapeutic technique, it is not a reliable forensic tool, and can even create false memories.
[18]  The defense expert contended that this tactic was just as likely to evoke false memory as true memory.
[19]  During the course of the appellant's interviews, he frequently complained to the detectives that he did not know whether what he was telling them constituted accurate memory or just his best guess as to what they wanted him to say.
[20]  The next morning when the interrogation continued, the appellant claimed to remember that Springsteen had shown him a .38 caliber automatic with a round handle.
[21]  One of the detectives immediately asked, "All the way open?" The appellant replied, "All the way open. And that's what decided it. They would go in the front. We would meet them out back with the car." Later the appellant changed his story, insisting the door was open, but "[n]ot real far." "I thought it was propped all the way open. But that doesn't make sense." He could not remember what it was propped open with, or even if it was propped open at all.
[22]  "Michael, do you see what you are doing? You're still minimizing your involvement in this thing. Why are you doing that? It's just going to fuck you."
[23]  Later in the day the appellant would place this event more toward the end of the incident, and he would assert that Springsteen also slapped the girl. He still could not say which girl it was.
[24]  None of the girls was found behind the counter, nor did the forensic evidence suggest that any of them had been shot there.
[25]  Heretofore, the appellant had not volunteered that he had helped to tie the girls up. Instead, just before this colloquy, the detective had observed that Springsteen would not have been able to tie them up by himself. The appellant had responded, "I don't remember if I helped him or not." Asked then whether he "might have," the appellant had replied, "I guess I did."
[26]  Presumably he meant the .38 caliber revolver he had earlier told the detectives that Pierce had taken into the yogurt shop. Later, the appellant would describe Pierce's gun as "either a 22 or a 38. That's all I can remember. But I keep thinking it was a 38 revolver." A new detective, who had not previously been in on the interrogation, then erroneously commented, "You think? You've been saying 22 all along, from what I understand."
[27]  At this point the appellant once again remarked, "I don't remember doing any of this shit."
[28]  One of the detectives testified that the appellant had suddenly remembered these additional facts as they were talking at the site.
[29]  Note the plural form here. It was not until his written statement that the appellant asserted that there had only been one key in the door.
[30]  There was no physical evidence to verify that the girls' feet were bound.
[31]  One of the detectives asked the appellant if he had raped the same girl that Springsteen had raped. The appellant replied that he had. The detective immediately asked, "Or was it another one? Was it the same one, or was it another one, Michael?" The appellant responded, "It was another one. NoI don't want to contradict myself. Yes, it was a different one, but I don't remember the face." At first he claimed it was a dark-haired girl. Later he thought it "had to have been the blond."

A short time later the appellant stated that he shot the same girl he raped, and that he had shot her in the face. None of the girls was shot in the face. The detectives registered skepticism, and asked the appellant, "What part of the head did you put the gun, Michael?" After further questioning, the appellant amended his story, telling them, "I remember I shot her in the head."
[32]  One of the detectives admitted during his testimony that he was hoping to obtain an admission with respect to the metal scoop, but that the appellant never mentioned it.
[33]  When the detectives returned to this subject later, the appellant guessed it had been a bra that he had used to gag one of the girls. When they continued to press him, again using visualization techniques to try to enhance his recall, he claimed he had used a "white Terri-cloth towel." He could not say what the other girls had been gagged with. The evidence shows that three of the girls were gagged, but with socks rather than towels.
[34]  Springsteen did not give police a written confession. A transcript of Springsteen's police interrogation was admitted into evidence, but for record purposes only. The jury heard only those portions of his statement as were paraphrased in summary form by the detective, as appears in the text, post.
[35]  The prosecutor argued:

Shawn Smith confesses and said, I stood around while Justin and Lorrie and Robert did this murder. Okay. We go talk to those three and they are like, I didn't do it and I have an alibi. Michael Scott. I did this crime with Robert Springsteen. Well, let's go talk to Robert Springsteen. Well, you know what? Robert Springsteen says, hey, I did it too. There you go. Big Difference.
[36]  Scott v. State, supra, at 39-41.
[37]  Id. at 48-51.
[38]  Id. at 48.
[39]  Id. at 51.
[40]  Id. at 48-49.
[41]  Id. at 49.
[42]  Id.
[43]  Id. at 49-51.
[44]  Davis v. State, 203 S.W.3d 845, 852 (Tex. Crim.App.2006).
[45]  Scott v. State, supra, at 48, citing, inter alia, Harris v. State, 790 S.W.2d 568, 587 (Tex. Crim.App.1989).
[46]  Harris v. State, supra.
[47]  Id.
[48]  Davis v. State, supra, at 852-53, quoting Wesbrook v. State, 29 S.W.3d 103, 119 (Tex. Crim.App.2000).
[49]  TEX.R.APP. PROC. Rule 44.2(a); Chapman v. California, 386 U.S. 18, 24, 87 S. Ct. 824, 17 L. Ed. 2d 705 (1967); Davis v. State, supra, at 852-53.
[50]  See note 26, ante.
[51]  Scott v. State, supra, at 49 ("Under the circumstances, Scott's accurate description of the fire's origin could not be the product of intentional or unintentional police suggestion. And it was very unlikely that it was simply a guess.").
[52]  Scott v. State, supra, at 51.
[53]  Satterwhite v. Texas, 486 U.S. 249, 258-59, 108 S. Ct. 1792, 100 L. Ed. 2d 284 (1988).
[54]  Id.
[55]  Scott v. State, supra, at 49-51.
[56]  In many circumstances, admission of a codefendant's confession might be damaging to a defendant's case even when, as here, his own confession is also admitted against him. In Cruz v. New York, 481 U.S. 186, 107 S. Ct. 1714, 95 L. Ed. 2d 162 (1987), the Supreme Court addressed the question whether, in a joint trial, a jury instruction limiting the jury's use of a codefendant's confession would be sufficient to protect the defendant's Sixth Amendment confrontation rights. New York contended that the rule of Bruton v. United States, 391 U.S. 123, 88 S. Ct. 1620, 20 L. Ed. 2d 476 (1968), should not apply in a case in which the defendant's own confession, which corroborated that of his co-defendant, was admitted against him. In that event, New York argued, the defendant's own confession did the major damage, and there would be no reason to question the efficacy of an instruction to the jury not to also consider the codefendant's statement against him. The Supreme Court disagreed, observing along the way:

A codefendant's confession will be relatively harmless if the incriminating story it tells is different from that which the defendant himself is alleged to have told, but enormously damaging if it confirms, in all essential respects, the defendant's alleged confession. It might be otherwise if the defendant were standing by his confession, in which case it could be said that the codefendant's confession does no more than support the defendant's very own case. But in the real world of criminal litigation, the defendant is seeking to avoid his confession-on the ground that it was not accurately reported, or that it was not really true when made.
481 U.S. at 192, 107 S. Ct. 1714. In the present case, the prosecutor urged the jury to resolve any doubts the defendant may have generated about the reliability of his own written statement by noting its similarities to Springsteen's statement. Because such a use of a codefendant's statement is as damaging under these circumstances as it would be in a joint trial, as in Cruz, we are unable to conclude beyond a reasonable doubt that it was harmless.
[1]  "Of the numerous types of police deception, a misrepresentation relating to an accused's connection to the crime is the least likely to render a confession involuntary. The police conduct complained of here, concerning the strength of the prosecution's case against appellant, falls into this category." Green v. State, 934 S.W.2d 92, 100 (Tex.Crim.App. 1996) (citation omitted).
[2]  931 S.W.2d 244 (Tex.Crim.App.1996).
[3]  Id. at 256.
[4]  Id.
[5]  Id. at 256-257.
[6]  Appellant called his wife twice during the interview.